DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a system for measuring reaction times of a user, classified in A61B 5/163.
II. Claims 6-12, drawn to a system for measuring reaction times of a user, classified in A61B 5/16.
III. Claims 13-27, drawn to a system for measuring reaction times of a user, classified in A61B 5/162. 
The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially differ-ent design, mode of operation, function, or effect; (2) the inven-tions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. 
Inventions I & II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01). In the instant case, Invention I is directed towards the teacher seated in a driver's seat of the vehicle and providing live instruction and tutorial on operating the at least one instrument to the student seated in a passenger seat adjacent the driver's seat, not required in Invention II. 
Likewise, Invention II is directed towards a student seated in a driver's seat of the vehicle and the teacher seated in a passenger seat adjacent the driver's seat and providing live instruction and tutorial on operating the at least one instrument to the student, not required in Invention I. As such, Inventions I & II have materially modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.
Inventions I & III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention I is directed towards the teacher seated in a driver's seat of the vehicle and providing live instruction and tutorial on operating the at least one instrument to the student seated in a passenger seat adjacent the driver's seat, not required in Invention III. 
Likewise, Invention III requires a. creating a legal entity to implement said method of teaching including a teaching supervisor in the legal entity; 
b. selecting a teaching vehicle including at least five accessories developed within a five year period prior to the formation of the legal entity and included in a sales period selected from the group consisting of the teaching vehicle sales year and within six months after the formation of the legal entity; 
c. selecting at least two trial locations where at least one student in each trial location purchased or leased a teaching vehicle within the last five years before strep "a"; 
d. selecting at least one driving school defined as qualified driving school in each trial location employing at least one instructor defined as teacher knowledgeable about setting up and operating each of said at least five accessories in said teaching vehicle; 
e. creating a teaching plan with teacher on teaching set-up and operation of said at least five accessories for said teaching vehicle; 
f. establishing a business relationship with at least one automobile dealership in at least one of said trial locations with a track record of sales of the teaching vehicle within five years before step "a", and coordinating location radius relative to customers and potential customers of said teaching vehicle who purchased or leased or will purchase or lease said teaching vehicle within at least the last five years before step "a" and was not understanding how to set up and operate said at least five accessories and arranging for at least one teaching session between said student and said teacher; and 
g. said teacher educating said student on how to set up and operate said at least five accessories of said teaching vehicle, said teacher using said teaching plan through live one-on-one instruction from the teacher to the student with positioning of both the teacher and the student seated within said teaching vehicle selected from the group consisting of said student in a driver's seat of said teaching vehicle with 
Inventions II & III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention II is directed towards a student seated in a driver's seat of the vehicle and the teacher seated in a passenger seat adjacent the driver's seat and providing live instruction and tutorial on operating the at least one instrument to the student, not required in Invention III. 
Likewise, Invention III requires a. creating a legal entity to implement said method of teaching including a teaching supervisor in the legal entity; 
b. selecting a teaching vehicle including at least five accessories developed within a five year period prior to the formation of the legal entity and included in a sales period selected from the group consisting of the teaching vehicle sales year and within six months after the formation of the legal entity; 
c. selecting at least two trial locations where at least one student in each trial location purchased or leased a teaching vehicle within the last five years before strep "a"; 
d. selecting at least one driving school defined as qualified driving school in each trial location employing at least one instructor defined as teacher knowledgeable about setting up and operating each of said at least five accessories in said teaching vehicle; 
e. creating a teaching plan with teacher on teaching set-up and operation of said at least five accessories for said teaching vehicle; 
f. establishing a business relationship with at least one automobile dealership in at least one of said trial locations with a track record of sales of the teaching vehicle within five years before step "a", and coordinating location radius relative to customers and potential customers of said teaching vehicle who purchased or leased or will purchase or lease said teaching vehicle within at least the last five years 
g. said teacher educating said student on how to set up and operate said at least five accessories of said teaching vehicle, said teacher using said teaching plan through live one-on-one instruction from the teacher to the student with positioning of both the teacher and the student seated within said teaching vehicle selected from the group consisting of said student in a driver's seat of said teaching vehicle with said teacher in a passenger seat of said teaching vehicle and said teacher in the driver's seat of the teaching vehicle with said student in the passenger seat of said teaching vehicle, not required in Invention II. As such, Inventions II & III have materially differ-ent designs, modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Here, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/ROBERT P BULLINGTON/
Primary Examiner, Art Unit 3715